Filed 05/01/19                                                                   Case 19-21640                                                                    Doc 33


                                                                                                                     According to the calculations required by
                      Debora Leigh Miller-Zuranich                                                                  .flls Statement:
    Debtor 1                                               Name               l.tName
                          FstNwm

    Debtor 2
                                                                                                                    O 1. Disposable income is not determined
                                                                                                                         under 11 U.S.C. § 1325(b)(3).
                                                      MddPne                  t.tNw1r
    (Spouse. rfiflng) RiatPMne
                                                                                                                     [32. Disposable Income is determined
                                     Court         Eastern              District of _CaliforniE "                          under 11 U.S.C. § 1325(b)(3).

     Case number          19-BK21640CDJ                                                                              O 3. The commitment period is 3 years.
     (If knmefl)
                                                                                                                     0 4 . The commitment period is 5 years.
                                                                                                                     0 Check if this is an amended filing
                                                                               - .. 2019
                                                                  UNITED STATES BANKFUPTCY COURT
    Official Form 122C-1 L
                                    CALIFOWA

    Chapter 13 Statement of Your Current Monthly Income
    and Calculation of Commitment Period



                     Calculate Your Average Monthly Income

    1.                                                     Check one only.

         O            -            Fill out Column A, lines 2-11.

         O                  Fill out both Columns A and B. lines 2-11.

                                                                                                       .        ...
                            11 U.S.C. § 101 (lOft.). For example, if you are filing on September 15, the 6-month period wouldbe March 1 through
                                                                                                                                                   Fin in
         Auaust3l. lftheamou itof Votirrnonllv lncomevaded dunnathe6flloflthS, addtheincomefOf all6monthsafld divtdethetotalby6.
                                                                                         If both spouses own the same rental property, put the Income
         the result Do not Include anfricome amount more than once. For example.
                                                             ou

                                                                                                              Column A           Column B



                                                                                                (before all                        $ 3,106.00
          '                                                                                                   $ 3,244.00
         payroll deductions).
                                                             Do not include payments from a spouse.


                                                            Include regular contributions from
          an unmarried earner, members of your household. your deoendents, parents, and
          roommates. Do not include payments from a spouse. Do not include payments you
          listed on line 3.



              Gross receipts (before all deductions)

              Ordinary and necessary operating expenses

              Net monthly income from a businesL profession, or farm



                                                                                    4,700        $_____
              Gross receipts (before all deductions)

              Ordinary and necessary operating expenses

              Net monthly income from rental or other real property
                                                                                   $ (10,283)
                                                                                                 $_____        $ (5,583.00)        $________

                                                                                                                                                                 page
         Official Form 122C-1                                                                    O4"6
Filed 05/01/19                                 Case 19-21640                                         Doc 33




                                  Attachment to Official Form 122C-1
                         Chapter 13 Statement of Your current Monthly Income
                        and Commitmnt and Calculation of Commitment Period


          Part 1: Question 6- Net Income from rental and other real property

          Debtor Debora Leigh Zuranich-Miller is the Trustee of the Joseph J. Miller Trust dated
           10-7-2007 and I hold bare legal title as Trustee to one of the properties, a vacation
          rental in South Lake Tahoe, that generates significant rental income during the summer
          months between June - September, with rental income averaging $30K per month.
          This will be necessary whereas the other property, a single family residence in the
          Oakland Hills, generates $3,950 per month in rental income, but inexplicably, the
          monthly mortgage payments doubled from $5,140 per month as of December 2018, but
          jumped to $10,289 per month in January, resulting in a net loss of

          1. RENTAL INCOME AND EXPENSES FOR 30 MERLIN COURT - OAKLAND, CA
                                               , lDj'-à... *u4,1 It
          1.1   Rental Income per month ($3,950/month starting 1-1 -2019) .'
                average for six month period from 9-1-2018 - to 2-28-2019  $1,316.67

          1.2 Rental Income for 549 Lakeshore Blvd. #29 - lndine Village, NV Vacation Rental

                 Septerber 2018 - February 2019 - Low Season Income      CPPOç     $13,000.00 4(7.
                             127                                                     2096 /mh
                 GROSS RENTAL INCOME FROM BOTH PROPERTIES                          $1431&87
                 (High Season June - September average income $30,000)

                 Expenses:

          2.1    Lakeshore Blvd. Mortgage payment                                  ($4,310.02)
                 Merlin Court Mortgage Payment Sept-December         $ 4,868.36
                 Merlin Court Mortgage since Jan 2019                $10.288.52
                 Monthly Mortgage $10,288.52x2 (19.9% Interest rate) +             ($6,857.00)
                 ($5141x4) Mortgage pmt 9-1-2018 to 12-31-2018/6
                 Lakeshore Blvd. property taxes                                    ( 344.67)
                 Lakeshore Blvd. HOA Fees                                          ( 438.00)
                 Merlin Court property taxes ($4,868.34/1 2)                       ( 405.67)
                 Merlin Court Home Insurance                                       (   121.42)
                 Lakeshore Blvd. Utilities I month                                 (   500.00)

                 Total combined expenses for both properties                       ($12,994.08)

                 Net Income from Real Estate                                       $




                                                                                  U
Filed 05/01/19                                                                                                        Case 19-21640                                                                                              Doc 33
    Debtor I               Debora Leigh MiIIer-Zuranicn                                                                                                            Case numberqr     19BK21640CDJ
                          FUSt Pme                Me Pme                            LftNOM
                                                                                        _




                                                                                                                                                                  Column A               Column B


                                                                                                                                                                   $___________              $_________
                                                                                                                                                                   $___________
          Do not enter the amount If you contend that the amount received was a benefit under
          the Social Security Act. Instead, list it here . .......................................

            Foryou...................... .............. ....... ........................................
            For your spouse ........ ...........................................................

   a.                                       Do not include any amount received that was a
          benefit under the Social Security Act.                                                                                                                   $________

                                                               Specify the source and amount.
          Do not include any benefits received under the Social Security Act or payments
          received as a victim of a war crime, a crime against humanity, or International or
          domestic terrorism, if nessasy, list other sources on a separate page and put the
          total below.




            Total amounts from separate pages, if any.                                                                                                             $                         $_________

                                                           Add lines 2 through lOforeach
          column. Then add the total for Column A to the total for Column B.
                                                                                                                                                                     ( 233]
                                                                                                                                                                  [ ___________
                                                                                                                                                                                         [
                                                                                                                                                                                               106.00     1    Is_7670
                                                                                                                                                                                                                             I
                        Deteamino How to Measure Your Deductions from Income


                                                                                                                                                                                                                  767.00
                                                                      Check one:

          0   You are not married. Fill in 0 below.

          IJ You are married and your spouse is filing with you. Fill in 0 below.
              You are married and your spouse Is not filing with you.
               Fill in the amount of the income listed in One 11, Column B. that was NOT regularly paid for the household expenses of
               you or your dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than
               you or your dependents.
               Below, specify the basis for excluding this income and the amount of Income devoted to each purpose. If necessary,
               list additional adjustments on a separate page.

               If this adjustment does not apply, enter 0 below.




              Total............................................................................................................................................        $      0.00                                    0.00
                                                                                                                                                                   [                 j

  114.                                                          Subtract the total in line 13 from line 12.                                                                                                   $_ 767.00

    15.                                                                                                  Follow these steps:

                 Copy lIne 14 here              4 ........................................                                                                                                                    $__ 767.00
                 Multlolv line 15a by 12 (the number of months In a veafl.
                                                                                                                                                                                                                 12
               The result is your current monthly income for the year for this part of the form.
                                                                                                                                                                                                          L    9,24.00


                                                                                                                                                                                                                        page
Filed 05/01/19                                                                                                    Case 19-21640                                                                                         Doc 33
    Debtor 1             Debora Leigh MilIer-Zuranic., u                                                                                                     Case number Wkz1rO   19-BK2164OCDJ
                          FljstName              MoName                          LaPTm



   16.                                                                                                     Follow these steps:
         iSa. Fill in the state in which you live.                                                                 CA
                                                                                                                    4
                 Fill in the number of people in your household.


                 Fill in the median family income for your state and size of household. ................ ........................................
                 To find a list of applicable median income amounts, go online using the link specified In the separate
                 Instructions for this form. This list may also be available at the bankruptcy clerk's office.

   17

                11     Une 15b is lessthan or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
                       11 U.S.C. § 1325(b) (3).               Do NOT till out Calculation of Your Disposable Income (Official Form 122C-2).

                0 Une 15b is more than line 16c. On the top of page 1 of this form, check box 2,                                                         Disposable income is detenni.ned under
                       11 U.S.C. § 1325(b) (3).
                       On line 39 of that form, copy your cunent monthly income from line 14 above.


                         Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)


                                                                                                                                                                                                    $ 767.00

                                                          If you are mamed, your spouse is not filing with you, and you contend that
         calculating the commitment penod under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's income, copy
         the amount from line 13.
          lea. If the marital adjustment does not apply, fill in 0 on line 19a.................................................................................................
                                                                                                                                                                                                             0.00
                                                                                                                                                                                                    $
         19b.                                                                                                                                                                                     [s'T67.00 j

                                                                                                     Follow these steps:

                 Copy line 19b.................................................................................................................................
                                                                                                                                                                                                    $__767.00

                 Multiply by 12 (the number of months in a year).                                                                                                                                       12
                 The result is your current monthly income for the year for this part of the form.                                                                                                [o4.00
                                                                                                                                                                                                                    I
                Copy the median family income for your state and size of household from line I 6c.
                                                                                                                                                                                                  I $ 94lJ
   21

                Une2Obislessthanline20c. Unless otherwise ordered by the court, on the top of page I ofthlsform,checkbox3,
                The commitment period is3 years. Go to Part 4.
         0      Une 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
                check box 4, The commitment period is 5 years. Go to Part 4.


                       Sign Below


                       By sign'                  . un             iilty-of           ury I deda               at the information on this statement and in any attachments is true and correct.

                        JC                                                                                                                    Jilt
                             Signature of btor                                                                                                       Signature of Debtor 2


                             Data      o4I1I2o19                                                                                                     Date
                                      MM/DO /YYYY                                                                                                           MM/ DO /YVYV


                       If you checked 17a, do NOT fill out or tile Form 122C-2.
                       If you checked jib, 1111 out Form 122C-2 and tile it with this form. On line 39 of that form, copy your current monthly income from One 14 above.



                                                                                                                                                                                                              page
